Citation Nr: 1533617	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for a stomach disorder, to include gastrointestinal reflux disease (GERD) and ulcer.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1997 to December 2001, and in the Army National Guard from December 2001 to December 2005, during which time he was on active duty from December 2003 to April 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Board remanded the case for evidentiary development.  The claims were denied in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the January 2013 Board hearing presided over by the undersigned Veterans Law Judge.  

It is unclear whether the Veteran intended to claim for entitlement to service connection for a left ankle disability, and this issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  See March 2015 AMC Memo; June 2010 claim; but see August 2010 Veteran statement.  The RO construed the issue as service connection for a right ankle disability; however, the record contains no documented confirmation of this change by the Veteran.  See August 2010 VA correspondence.  Therefore, the Board refers this matter to the AOJ again for clarification and appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the Board July 2014 remand directives, the Veteran was afforded a VA examination in January 2015 regarding a stomach disorder, in which the examiner opined that the Veteran's diagnosed GERD is not related to service because a diagnosis of GERD is not shown until 2008, because the Veteran has other risk factors for "heartburn/ GERD," including excess weight, and because GERD is a specific diagnosis and such disability was not shown in the service treatment records.  However, the examiner's opinion that the Veteran's GERD is not related to his complaints in service is inadequate because the opinion was based only on the lack of medical evidence in the service treatment records to show a specific diagnosis of GERD in service and does not provide a clinical rationale for why the Veteran's reported symptoms in service and since service are not related to his currently diagnosed GERD.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, though the examiner noted that the Veteran has other risk factors for heartburn and GERD, including excess weight, he does not comment on whether such risk factors were present in service.  

Also, per the Board July 2014 remand directives, the AOJ obtained a VA medical opinion in January 2015 regarding a sleep disorder, in which the examiner opined that the Veteran's diagnosed sleep apnea is not related to service.  However, the examiner's opinion that the Veteran's sleep apnea was not related to the lay reports of the Veteran's sleep symptoms during active duty service is inadequate because the opinion was based only on the lack of medical evidence in the service treatment records to show sleep apnea in service or to corroborate the lay reports of sleeping problems in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board also finds it troubling that this examiner based his opinion that the Veteran's sleep apnea is not related to lay reports of sleep symptoms during active duty service in 2004 on the speculative finding that "the recognition of such symptoms in 2004 does not conclude that such symptoms were not present prior to 2004."  

Based on the January 2015 medical opinions, it remains unclear whether the Veteran's GERD or sleep apnea is related to service.  Therefore, a VA addendum medical opinion is warranted to determine the same.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).      

Also, pursuant to the Board's July 2014 remand directives, the AOJ requested additional service treatment records from the Veteran's period of service in the National Guard (December 2001 to December 2005) from appropriate sources.  A September 2014 Memo from the TN Army National Guard reported that the Veteran's service treatment records would have been forwarded to their Medical Command in Smyrna, TN.  There is no indication that any request for service treatment records was sent to such a location.   Furthermore, the AOJ requested complete service treatment records for his Army service (October 1997 to December 2001) from the RMC.  However, the RMC could not locate such records and the AOJ did not provide the Veteran notice as to the unavailability of these service treatment records pursuant to 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1. Make further attempts to obtain copies of the Veteran's service treatment records from the Veteran's period of Army National Guard service (December 2001 to December 2005), to include from Medical Command in Smyrna, TN.  See September 2014 Memo from the TN Army National Guard (noting that medical records were forwarded to this location).  

All attempts to fulfill this development should be documented in the claims file.  If any of these records are found to be unavailable, this should be documented in the claims file.  

2. If, after continued efforts to obtain the above Federal records and after determining whether any further development action is warranted to obtain service treatment records for his Army service (October 1997 to December 2001), the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Afterwards, obtain a VA medical opinion from a clinician who did not render the January 2015 VA medical opinions to determine the etiology of the Veteran's GERD and sleep apnea.  Make the claims file available to the clinician for review of the case.  The clinician is asked to review the case and note that this case review took place.  

The clinician is asked to provide an opinion as to whether it at least as likely as not (probability of 50 percent) that the Veteran's diagnosed sleep apnea and/or GERD began in and/or is etiologically related to active military service from October 1997 to December 2001 and/or from December 2003 to April 2005.  

The clinician is reminded that a lack of medical evidence to corroborate lay reports of symptoms in service and since service does not by itself render the lay reports not credible.  

The clinician's attention is directed to the following:

a. In-service treatment for complaints of stomach pain, diarrhea, and vomiting.  See e.g., August 1999 and January 2000 service treatment records.  

b. The Veteran's competent reports of stomach problems in active service and since service.   See e.g., January 2013 Board hearing transcript at p. 10-12.  

c. The competent lay statements attesting to the Veteran's loud snoring, trouble breathing, and coughing while sleeping during active service.  See April 2013 statement from R. D.; February 2013 statement from F. W.; see also January 2013 Board transcript at p. 3-5; May 2011 Form 9. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the clinician cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

The January 2015 VA medical opinion regarding GERD noted that the Veteran has other risk factors for heartburn and GERD, including excess weight, however, the examiner does not comment on whether such risk factors were present during active service.  

Note that the January 2015 VA medical opinion regarding sleep apnea the examiner noted "the recognition of such symptoms in 2004 does not conclude that such symptoms were not present prior to 2004."  It is unclear if the examiner was suggesting that the Veteran's sleep apnea may have pre-existed his last period of active duty service.  The examiner is reminded that if a sleep defect is not noted on entry into that period of active duty service (December 2003-April 2005), the Veteran is presumed sound unless it is clear and unmistakable (undebatable) that the sleep defect pre-existed that period of active duty service.  

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




